DETAILED ACTION
	For this Office action, Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 22 September 2021, with respect to the ground of rejection of Claim 14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The ground of rejection has been withdrawn.  Applicant has amended Claim 14 in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, said ground of rejection has been withdrawn.  For more detail on why the ground of rejection has been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 22 September 2021.
Applicant's arguments filed 22 September 2021 have been fully considered but they are not persuasive.  Applicant has amended independent Claims 1 and 10 to further require that the recirculating unit is connected to a section of the water supply system between a first point and a second point while said section continually remains under water supply system pressure.  Applicant further argues that Hieatt et al. (herein referred to as “Hieatt”, US 5360488; the primary reference for the grounds of rejection) does not disclose such limitations, since water is shut off by shut off valve 26 before .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 1 and 10, upon which the remaining claims are respectively dependent, have been 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hieatt et al. (herein referred to as “Hieatt”, US 5360488; found in IDS filed 12/16/2020) in view of Armour, US Pat Pub. 2013/0055794 (found in IDS filed 12/16/2020).
Regarding instant Claim 1, Hieatt discloses a closed conduit system for use in a water supply system (Figure 2; Col. 3, Line 62-Col. 4, Line 4; see field equipment comprising inlet pipe 24 to hydrant 27 with hose 28, forming a closed conduit system), the closed conduit system comprising:  a recirculating unit configured to connect to a section of the water supply system between a first point and a second point while the section continually remains under water supply system pressure (Figure 2; Col. 3, Line 62-Col. 4, Line 23; first point at main shut off valve 26, second at main shut off valve 27, fire hose 28 and valves 33 and 35 allow for attachment/connection of recirculating unit while water supply system pressure is provided to water distribution pipe 25), wherein the recirculating unit includes: a first unit defining a first circuit that includes the isolated section, wherein the unit is adapted to perform a first treatment (Figure 2; Col. 3, Line 62-Col. 4, Line 23; tank 20 is first unit, wherein valves 32 and 33 of the isolated system are closed to form first circuit; chemical treatment is added), a second unit defining a second circuit that includes the isolated section, wherein the second unit is adapted to perform a second treatment (Figure 2; Col. 3, Line 62-Col. 4, Line 23; tank 21 is second 
	However, Hieatt is silent on the first and second units being filter units.  
	Armour discloses a water filtration system in the same field of endeavor as Hieatt, as it solves the mutual problem of removing contaminants from public utility water (Abstract; Paragraph [0002]; Paragraph [0003]).  Armour further discloses a first filter unit defining a first closed circuit, wherein the first filter unit is adapted to perform a first treatment (Figure 3; Paragraph [0023]; first filter 22 fluidly connected to valves 27 and 28 to form separate fluid circuit as seen in Figure 3) and a second filter unit defining a second closed circuit, wherein the second filter unit is adapted to perform a second treatment (Figure 3; Paragraph [0023]; second filter in filter 23 connected to valves 30 and 31 to form second unit), wherein the filter units provide further water treatment that removes bacteria, viruses, particles, and molecules from water via filtration (Paragraph [0005]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first and second units of Hieatt by including first and second filter units as taught by Armour because Armour discloses the first and second filter units provide further water treatment that removes bacteria, viruses, particles and 
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose wherein the section of the water supply system is defined between a first and a second hydrant (Hieatt, Figure 2; Col. 2, Lines 43-54; Col. 3, Line 62-Col. 4, Line 23; hydrant 27 is second hydrant downstream of unit of Figure 2; water distribution system can comprise multiple hydrants, including one upstream of valve 26 within the water distribution system comprising hydrants).  
	Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  The combined references further disclose wherein all of the water taken from the first point of the section is returned to the second point of the isolated section (Hieatt, Figure 2; Col. 3, Line 62-Col. 4, Line 23; pipe 36 is closed during circulation, thus allowing all water circulating to be returned between valves 23 and 26).  
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose wherein the recirculating unit is mounted on a vehicle (Hieatt, Col. 3, Line 62-Col. 4, Line 23; units creating recirculation are mounted on a flat bed truck).  
	Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose wherein the recirculating unit is configured to couple with a municipal water main (Hieatt, Figure 2; Col. 3, Line 62-Col. 4, Line 23; unit seen in Figure 2 is connected to a hydrant 27, indicating a municipal water mains in water distribution pipe 25).
Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  The combined references further disclose wherein the at least one pump generates the circulating flow of water counter-current to a normal water main flow current (Hieatt, Figure 2; Col. 3, Line 62-Col. 4, Line 23; flow through pump 22 would be counter-current to that of pipe 25 when valve 23 is closed and recirculation is occurring through pipe 25).  
Regarding instant Claim 9, Claim 1, upon which Claim 9 is dependent, has been rejected above.  The combined references further disclose wherein the recirculating unit further includes an injector adapted to add material to the flow of water in one or both of the first circuit and the second circuit (Hieatt, Figure 2; Col. 3, Line 62-Col. 4, Line 23; treatment chemical is added or injected to tanks 20 and 21 for chemical treatment of water and pipes). 
Regarding instant Claim 10, Hieatt discloses a method for testing, monitoring, and/or cleaning a water supply system (Abstract; Figure 2; Col. 3, Line 62-Col. 4, Line 4; method of cleaning a water distribution system) comprising: connecting a recirculating unit to a section of the water supply system under continual water supply system pressure between a first and a second point, wherein the recirculating unit includes a first unit, a second unit, a valve and at least one pump (Figure 2; Col. 3, Line 62-Col. 4, Line 23; tank 20 is first unit, wherein valves 32 and 33 of the system are closed to form first circuit; chemical treatment is added; tank 21 is second unit that collects scale, or second treatment, when valves are open for second circuit comprising parts seen in Figure 2 while valve 37 is closed; pump 22; valve 35 controls flow of water through second circuit; water supply system pressure is continually applied during 
	However, Hieatt is silent on the first and second units being filter units.  
	Armour discloses a water filtration system in the same field of endeavor as Hieatt, as it solves the mutual problem of removing contaminants from public utility water (Abstract; Paragraph [0002]; Paragraph [0003]).  Armour further discloses a first filter unit defining a first closed circuit, wherein the first filter unit is adapted to perform a first treatment (Figure 3; Paragraph [0023]; first filter 22 fluidly connected to valves 27 and 28 to form separate fluid circuit as seen in Figure 3) and a second filter unit defining a second closed circuit, wherein the second filter unit is adapted to perform a second treatment (Figure 3; Paragraph [0023]; second filter in filter 23 connected to valves 30 and 31 to form second unit), wherein the filter units provide further water treatment that removes bacteria, viruses, particles, and molecules from water via filtration (Paragraph [0005]).

Regarding instant Claim 11, Claim 10, upon which Claim 11 is dependent, has been rejected above.  The combined references further disclose wherein the water is circulated through the first closed for a first period of time, wherein following the first period of time the valve is actuated to control flow to the second circuit wherein the water is circulated through the second closed circuit for a second period of time (Hieatt, Figure 2; Col. 3, Line 62-Col. 4, Line 41; first circuit is used to provide water for chemical treatment for a period of time, then circulation through the second circuit and through the distribution pipe 25 is provided for a second period of time following the first period).  
Regarding instant Claim 17, Claim 10, upon which Claim 17 is dependent, has been rejected above.  The combined references further disclose wherein the section of the water supply system is defined between a first hydrant and a second hydrant (Hieatt, Figure 2; Col. 2, Lines 43-54; Col. 3, Line 62-Col. 4, Line 23; hydrant 27 is second hydrant downstream of unit of Figure 2; water distribution system can comprise multiple hydrants, including one upstream of valve 26 within the water distribution system comprising hydrants).
Regarding instant Claim 18, Claim 10, upon which Claim 18 is dependent, has been rejected above.  The combined references further disclose wherein the pump circulates the water counter-current to a normal water main flow current (Hieatt, Figure 2; Col. 3, Line 62-Col. 4, Line 23; flow through pump 22 would be counter-current to that of pipe 25 when valve 23 is closed and recirculation is occurring through pipe 25).
Regarding instant Claim 19, Claim 10, upon which Claim 19 is dependent, has been rejected above.  The combined references further disclose wherein the recirculating unit further includes an injector adapted to add material to the flow of water in one or both of the first closed circuit and the second closed circuit (Hieatt, Figure 2; Col. 3, Line 62-Col. 4, Line 23; treatment chemical is added or injected to tanks 20 and 21 for chemical treatment of water and pipes).

Claims 4, 5, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hieatt et al. (herein referred to as “Hieatt”, US 5360488; found in IDS filed 12/16/2020) in view of Armour, US Pat Pub. 2013/0055794 (found in IDS filed 12/16/2020) as applied to claims 1 and 11 respectively above, and further in view of Kelly, US Pat Pub. 2005/0171501.
Regarding instant Claims 4 and 5, Claim 1, upon which both Claims 4 and 5 are dependent, has been rejected above.  While the combined references disclose at least two filter units (Armour, Figure 3; Paragraph [0023]), said references are silent on the both filter units comprising particulate filter units, wherein the second filter unit comprises granular activated carbon filter media.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first filter unit and the second filter unit of Hieatt by having the first filter unit comprise a particulate filter media and the second filter unit comprise a granular activated carbon filter media as taught by Kelly because Kelly discloses particulate filter media removes sediments and gross particulates from incoming water and activated carbon filter media removes chlorine, chloramine and organic substances from said incoming water (Kelly, Paragraph [0033]; Paragraph [0034]; since both filter units comprise a particulate media, this combination reads on Claim 4 as well).
Regarding instant Claims 12 and 13, Claim 11, upon which both Claims 12 and 13 are dependent, has been rejected above.  While the combined references disclose at least two filter units (Armour, Figure 3; Paragraph [0023]), said references are silent on the both filter units comprising particulate filter units, wherein the second filter unit comprises granular activated carbon filter media.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first filter unit and the second filter unit of Hieatt by having the first filter unit comprise a particulate filter media and the second filter unit comprise a granular activated carbon filter media as taught by Kelly because Kelly discloses particulate filter media removes sediments and gross particulates from incoming water and activated carbon filter media removes chlorine, chloramine and organic substances from said incoming water (Kelly, Paragraph [0033]; Paragraph [0034]; since both filter units comprise a particulate media, this combination reads on Claim 12 as well).
Regarding instant Claim 15, Claim 12, upon which Claim 15 is dependent, has been rejected above.  The combined references further disclose wherein all of the water taken from the first point of the isolated section is returned to the second point of the isolated section (Hieatt, Figure 2; Col. 3, Line 62-Col. 4, Line 23; pipe 36 is closed 
	Regarding instant Claim 16, Claim 12, upon which Claim 16 is dependent, has been rejected above.  The combined references further disclose wherein the recirculating unit is mounted on a vehicle (Hieatt, Col. 3, Line 62-Col. 4, Line 23; units creating recirculation are mounted on a flat bed truck).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/22/2021